ACCEPTED
                                                                                          03-14-00199-CV
                                                                                                 4055345
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
March 4, 2015                                                                         2/6/2015 1:53:57 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             No. 03-14-00199-CV
                   ______________________________________
                               COURT OF APPEALS                  FILED IN
                                                          3rd COURT OF APPEALS
                      THIRD JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                                 AUSTIN, TEXAS            2/6/2015 1:53:57 PM
                     ______________________________________ JEFFREY D. KYLE
                                                                        Clerk
                CHURCH OF SCIENTOLOGY INTERNATIONAL, et al.
                                     Appellants,
                                          v.
                               MONIQUE RATHBUN,
                                    Appellee.
                     ______________________________________
                        MOTION FOR LEAVE TO FILE
           REPLY RE: NOTICE OF SUPPLEMENTAL AUTHORITY OF
          APPELLANT CHURCH OF SCIENTOLOGY INTERNATIONAL
                   ______________________________________
                  On Appeal from the 207th Judicial District Court
                              of Comal County, Texas
                           Trial Court No. C-2013-1082B
            Hon. Dib Waldrip of the 433rd Judicial District Court, Presiding
                   ______________________________________

     Of Counsel:                               Thomas S. Leatherbury
                                                 State Bar No. 12095275
     Eric M. Lieberman                         Marc A. Fuller
     RABINOWITZ, BOUDIN, STANDARD,               State Bar No. 24032210
      KRINSKY & LIEBERMAN PC                   VINSON & ELKINS LLP
     45 Broadway, Suite 1700                   Trammell Crow Center
     New York, New York 10006                  2001 Ross Avenue, Suite 3700
     Telephone: 212.254.1111                   Dallas, Texas 75201
     Facsimile: 212.674.4614                   Telephone: 214.220.7792
     elieberman@rbskl.com                      Facsimile: 214.999.7792
                                               tleatherbury@velaw.com
                                               mfuller@velaw.com
Ricardo G. Cedillo                    George H. Spencer, Jr.
  State Bar No. 04043600               State Bar No. 18921001
Isaac J. Huron                        CLEMENS & SPENCER
  State Bar No. 24032447              112 E. Pecan Street, Suite 1300
Les J. Strieber III                   San Antonio, Texas 78205-1531
  State Bar No. 19398000              Telephone: 210.227.7121
DAVIS, CEDILLO & MENDOZA, INC.        Facsimile: 210.227.0732
McCombs Plaza, Suite 500              spencer@clemens-spencer.com
755 E. Mulberry Avenue
San Antonio, Texas 78212
Telephone: 210.822.6666
Facsimile: 210.822.1151
rcedillo@lawdcm.com
ihuron@lawdcm.com
lstreiber@lawdcm.com

           Attorneys for Appellant Church of Scientology International
TO THE HONORABLE COURT OF APPEALS:

      Appellant Church of Scientology International (“Church”) requests leave to

file a short notice that provides subsequent history in Woodward v. Church of

Scientology Int’l et al., Case No. BC540097 in the Superior Court for the State of

California for the County of Los Angeles. In light of Woodward’s relevance to the

Court’s questions during oral argument regarding how Texas’s anti-SLAPP statute

should be applied in mixed-claims cases, where some claims arise from activities

protected by the statute and some claims allegedly do not, the Church brought

Woodward to the Court’s attention in a previously-filed Notice of Supplemental

Authority, which the Court granted leave to file on December 3, 2014.

      In response to the Church’s Notice, Appellee Monique Rathbun argued that

Woodward was “not helpful” to the Court’s analysis in this case, in part because

there was a pending motion for reconsideration. See Jan. 6, 2015 Response. The

Church now seeks leave to submit notice of the Woodward court’s order denying

the motion for reconsideration. See Ex. 1.

      Wherefore, the Church prays that this Court grant this Motion for Leave to

File Reply re: Notice of Supplemental Authority of Appellant Church of

Scientology, which is attached hereto as Exhibit 1, and grant any such other relief

to which it may be justly entitled.




                                        -1-
Respectfully submitted,

/s/ Thomas S. Leatherbury
Thomas S. Leatherbury
  State Bar No. 12095275
Marc A. Fuller
  State Bar No. 24032210
VINSON & ELKINS L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201-2975
Telephone: 214.220.7792
Facsimile: 214.999.7792
tleatherbury@velaw.com
mfuller@velaw.com

Ricardo G. Cedillo
  State Bar No. 04043600
Isaac J. Huron
  State Bar No. 24032447
Les J. Strieber III
  State Bar No. 19398000
DAVIS, CEDILLO & MENDOZA, INC.
McCombs Plaza, Suite 500
755 E. Mulberry Avenue
San Antonio, Texas 78212
Telephone: 210.822.6666
Facsimile: 210.822.1151
rcedillo@lawdcm.com
ihuron@lawdcm.com




 -2-
                                   George H. Spencer, Jr.
                                    State Bar No. 18921001
                                   CLEMENS & SPENCER
                                   112 E. Pecan Street, Suite 1300
                                   San Antonio, Texas 78205-1531
                                   Telephone: 210.227.7121
                                   Facsimile: 210.227.0732
                                   spencer@clemens-spencer.com


                                   Of Counsel:

                                   Eric M. Lieberman
                                   RABINOWITZ, BOUDIN, STANDARD,
                                    KRINSKY & LIEBERMAN PC
                                   45 Broadway, Suite 1700
                                   New York, NY 10006
                                   Telephone: 212.254.1111
                                   Facsimile: 212.674.4614
                                   elieberman@rbskl.com

                                   Attorneys for Appellant Church of
                                   Scientology International



                    CERTIFICATE OF CONFERENCE

      On February 6, 2015, I conferred with Appellee’s counsel, Leslie Hyman,
who stated that Appellee is not opposed to this motion.


                                           /s/ Marc A. Fuller____________
                                                Marc A. Fuller




                                     -3-
                        CERTIFICATE OF SERVICE
       The undersigned certifies that on the 6th day of February, 2015, the
foregoing Motion for Leave to File Reply re: Notice of Supplemental Authority for
Appellant Church of Scientology International was served on the following
attorneys in accordance with the requirements of the Texas Rules of Appellate
Procedure via electronic filing or email.

Ray B. Jeffrey                           Marc F. Wiegand
JEFFREY & MITCHELL, P. C.                THE WIEGAND LAW FIRM, P.C.
2631 Bulverde Road, Suite 105            434 N. Loop 1604 West,
Bulverde, TX 78163                       Suite 2201
                                         San Antonio, TX 78232

Elliott S. Cappuccio                     Lamont A. Jefferson
PULMAN, CAPPUCCIO PULLEN                 HAYNES & BOONE LLP
& BENSON, LLP                            112 E. Pecan Street, Suite 1200
2161 N.W. Military Hwy., #400            San Antonio, TX 78205-1540
San Antonio, TX 78213

J. Iris Gibson                           Jonathan H. Hull
HAYNES & BOONE LLP                       REAGAN BURRUS
600 Congress Ave., Suite 1300            401 Main Plaza, Suite 200
Austin, TX 78701                         New Braunfels, TX 78130

O. Paul Dunagan                          Bert H. Deixler
SARLES & OUIMET                          KENDALL BRILL KLIEGER
370 Founders Square                      10100 Santa Monica Blvd.,
900 Jackson Street                       Suite 1725
Dallas, TX 75202                         Los Angeles, CA 90067

Stephanie S. Bascon                      Wallace B. Jefferson
LAW OFFICE OF STEPHANIE S. BASCON,       Rachel Ekery
PLLC                                     ALEXANDER DUBOSE JEFFERSON
297 W. San Antonio Street                & TOWNSEND, LLP
New Braunfels, TX 78130                  515 Congress Avenue, Suite 2350
                                         Austin, TX 78701

                                  /s/    Thomas S. Leatherbury
                                        Thomas S. Leatherbury

                                        -4-
US 3272943v.1
EXHIBIT 1
                            No. 03-14-00199-CV
                  ______________________________________

                            COURT OF APPEALS
                   THIRD JUDICIAL DISTRICT OF TEXAS
                              AUSTIN, TEXAS
                  ______________________________________
              CHURCH OF SCIENTOLOGY INTERNATIONAL, et al.
                                   Appellants,
                                        v.
                            MONIQUE RATHBUN,
                                 Appellee.
                  ______________________________________
      REPLY RE: NOTICE OF SUPPLEMENTAL AUTHORITY OF
     APPELLANT CHURCH OF SCIENTOLOGY INTERNATIONAL
             ______________________________________
               On Appeal from the 207th Judicial District Court
                           of Comal County, Texas
                        Trial Court No. C-2013-1082B
         Hon. Dib Waldrip of the 433rd Judicial District Court, Presiding
                ______________________________________

Of Counsel:                              Thomas S. Leatherbury
                                           State Bar No. 12095275
Eric M. Lieberman                        Marc A. Fuller
RABINOWITZ, BOUDIN, STANDARD,              State Bar No. 24032210
 KRINSKY & LIEBERMAN PC                  VINSON & ELKINS LLP
45 Broadway, Suite 1700                  Trammell Crow Center
New York, New York 10006                 2001 Ross Avenue, Suite 3700
Telephone: 212.254.1111                  Dallas, Texas 75201
Facsimile: 212.674.4614                  Telephone: 214.220.7792
elieberman@rbskl.com                     Facsimile: 214.999.7792
                                         tleatherbury@velaw.com
                                         mfuller@velaw.com
Ricardo G. Cedillo                    George H. Spencer, Jr.
  State Bar No. 04043600               State Bar No. 18921001
Isaac J. Huron                        CLEMENS & SPENCER
  State Bar No. 24032447              112 E. Pecan Street, Suite 1300
Les J. Strieber III                   San Antonio, Texas 78205-1531
  State Bar No. 19398000              Telephone: 210.227.7121
DAVIS, CEDILLO & MENDOZA, INC.        Facsimile: 210.227.0732
McCombs Plaza, Suite 500              spencer@clemens-spencer.com
755 E. Mulberry Avenue
San Antonio, Texas 78212
Telephone: 210.822.6666
Facsimile: 210.822.1151
rcedillo@lawdcm.com
ihuron@lawdcm.com
lstreiber@lawdcm.com

           Attorneys for Appellant Church of Scientology International
      On December 3, 2014, the Court granted Appellant Church of Scientology

International’s Motion for Leave to File Notice of Supplemental Authority

regarding a California trial court’s ruling in Woodward v. Church of Scientology

Int’l et al., Case No. BC540097 in the Superior Court for the State of California for

the County of Los Angeles. As the Church noted, the Woodward ruling is relevant

to the Court’s questions during oral argument regarding how Texas’s anti-SLAPP

statute should be applied in cases involving mixed claims, where some claims arise

from activities protected by the statute and some claims allegedly do not. See Dec.

3, 2014 Notice of Supplemental Authority.

      In response to the Church’s Notice, Appellee Monique Rathbun argued that

Woodward is “not helpful” to the Court’s analysis of the mixed-claims issue

because “the trial court’s order . . . [wa]s the subject of a motion to reconsider . . .

.” See Jan. 6, 2015 Response at Ex. 1, p. 2.

      The Woodward court has now denied the motion for reconsideration cited by

Appellee.    A copy of the court’s tentative ruling denying the motion for

reconsideration is attached to this Reply as Ex. A, and a copy of the transcript of

the January 7, 2015, hearing during which the court adopted the tentative ruling is

attached to this Reply as Ex. B. The court’s order is now final.




                                          -1-
                                  Respectfully submitted,

Ricardo G. Cedillo                /s/    Thomas S. Leatherbury
 State Bar No. 04043600           Thomas S. Leatherbury
Isaac J. Huron                      State Bar No. 12095275
 State Bar No. 24032447           Marc A. Fuller
Les J. Strieber III                 State Bar No. 24032210
 State Bar No. 19398000           Vinson & Elkins L.L.P.
Davis, Cedillo & Mendoza, Inc.    2001 Ross Avenue, Suite 3700
McCombs Plaza, Suite 500          Dallas, Texas 75201-2975
755 E. Mulberry Avenue            Telephone: 214.220.7792
San Antonio, Texas 78212          Facsimile: 214.999.7792
Telephone: 210.822.6666           tleatherbury@velaw.com
Facsimile: 210.822.1151           mfuller@velaw.com
rcedillo@lawdcm.com
ihuron@lawdcm.com                 George H. Spencer, Jr.
                                   State Bar No. 18921001
                                  Clemens & Spencer
                                  112 E. Pecan Street, Suite 1300
                                  San Antonio, Texas 78205-1531
                                  Telephone: 210.227.7121
                                  Facsimile: 210.227.0732
                                  spencer@clemens-spencer.com




                                 -2-
                                          Of Counsel:

                                          Eric M. Lieberman
                                          Rabinowitz, Boudin, Standard,
                                           Krinsky & Lieberman PC
                                          45 Broadway, Suite 1700
                                          New York, New York 10006
                                          Telephone: 212.254.1111
                                          Facsimile: 212.674.4614
                                          elieberman@rbskl.com

            Attorneys for Appellant Church of Scientology International




                                         -3-
US 3271742v.1
EXHIBIT A
1/6/2015                                               www.lacourt.org/tentativeRulingNet/ui/ResultPopup.aspx


  DEPARTMENT 56 LAW AND MOTION RULINGS

  DEPARTMENT 56, JUDGE MICHAEL JOHNSON
  LAW AND MOTION RULINGS

  The Court makes every effort to post tentative rulings by 2.00 pm of the court day before the hearing.
  The tentative ruling will not become the final ruling until the hearing [see CRC 3.1308(a)(2)].

  If the parties wish to submit on the tentative ruling and avoid a court appearance, all counsel must
  agree and choose which counsel will give notice. That counsel must 1) call Dept 56 by 8:30 a.m. on the
  day of the hearing (213/663-0656) and state that all parties will submit on the tentative ruling, and 2)
  serve notice of the ruling on all parties. If any party declines to submit on the tentative ruling, then no
  telephone call is necessary and all parties should appear at the hearing in person or by Court Call.

  Court reporters are not provided for any of the court’s morning sessions. Parties who want a record of
  motions and other morning proceedings must hire a privately retained certified court reporter.


  Case Number: BC540097                     Hearing Date: January 07, 2015                   Dept: 56

  Case Name: Woodward v. Church of Scientology International, et al.
  Case No.: BC540097
  Matters: (1) Plaintiff’s Motion for Reconsideration and for Leave to File Amended Complaint; (2)
  Defendants’ Motion for Attorney Fees and Costs


  Tentative Ruling: (1) Motion for reconsideration/leave is denied; (2) Motion for fees and costs is
  granted.


  Plaintiff Vance Woodward filed this action against Defendants Church of Scientology International,
  Church of Scientology of San Francisco and related entities. On 10/8/14 the court granted Defendants’
  anti-SLAPP motion. Plaintiff now moves to reconsider the court’s 10/8/14 ruling and for leave to file
  an amended complaint. Defendants move for recovery of their attorney fees and costs pursuant to CCP
  §425.16(c)(1).

  Motion for Reconsideration/Leave –
  Plaintiff moves to reconsider the court’s 10/8/14 ruling. A motion for reconsideration may only be
  brought if the party moving for reconsideration can offer “new or different facts, circumstances, or
  law” which could not have been produced with reasonable diligence at the time of the prior motion.
  See CCP §1008(a); Forrest v. Dept. of Corp. (2007) 150 Cal. App. 4th 183, 202.

  Plaintiff has not met this standard. Plaintiff’s arguments only constitute further elaboration on the
  matters presented in his opposition to the motion, and Plaintiff appears to have been aware of them at
  the time of the hearing. Plaintiff claims that he was misled by Defendants’ arbitration motion which
  caused him to focus on certain issues to the exclusion of others. But this also could have been raised at
  the time of the hearing. Plaintiff has not presented any persuasive reasons to re-examine the court’s
  10/8/14 ruling, and the motion for reconsideration is denied.

  Plaintiff also moves for leave to file an amended complaint, but this is prohibited under the law. Once
http://www.lacourt.org/tentativeRulingNet/ui/ResultPopup.aspx                                                   1/2
1/6/2015                                               www.lacourt.org/tentativeRulingNet/ui/ResultPopup.aspx

  an anti-SLAPP motion is filed, the plaintiff may not amend the complaint. This is especially true for a
  request to file an amended complaint after an anti-SLAPP motion has been granted. See Simmons v.
  Allstate (2001) 92 Cal. App. 4th 1068, 1073 (“Allowing a SLAPP plaintiff leave to amend the complaint
  once the court finds the prima facie showing has been met would completely undermine the statute by
  providing the pleader a ready escape from section 425.16's quick dismissal remedy.”). Plaintiff’s
  request for leave to amend is denied.

  Motion for Attorney Fees and Costs –
  Defendants have jointly moved for recovery of attorney fees and costs pursuant to CCP §425.16(c)(1)
  as the prevailing parties on the anti-SLAPP motion. The determination of what constitutes a reasonable
  fee generally begins with the “lodestar” (the number of hours reasonably expended multiplied by the
  reasonable hourly rate), which may be adjusted up or down by relevant factors. See Ketchum v. Moses
  (2001) 24 Cal. 4th 1122, 1136.

  Defendants request attorney fees totaling $125,250, calculated as 118.4 hours at the hourly rate of $750
  for Gary S. Soter and 72.9 hours at the hourly rate of $500 for Kendrick L. Moxon. Defendants also
  seek costs of $2,832.50. Defendants have supported the motion with evidence of the experience and
  background of the attorneys, and with billing records which itemize the time spent. The declarations
  and time sheets are sufficient to support Defendants’ claims as to the time expended. See Lunada
  Biomedical v. Nunez (2014) 230 Cal. App. 4th 459, 487-88. The records have been properly edited,
  with exclusion of time spent on the arbitration motion and other extraneous matters.

  The court has considered all relevant factors in determining the reasonableness of Defendants’ attorney
  fee request, and will award a total of $87,675 in fees. This is approximately 70% of the amount
  requested, and the total request has been reduced to reflect duplication between the two law firms, the
  rather high hourly rates charged (particularly for Soter), and the reasonable scope of the work required
  for Defendants’ motions. In light of all the circumstances and the matters reviewed in this case, the
  court believes that $87,675 is an appropriate award. The court will also grant Defendants’ requested
  costs of $2,832.50, for a total award of $90,507.50.




http://www.lacourt.org/tentativeRulingNet/ui/ResultPopup.aspx                                                   2/2
EXHIBIT B
  1
  2                SUPERIOR COURT OF THE STATE OF CALIFORNIA
  3                       FOR THE COUNTY OF LOS ANGELES
  4
         DEPARTMENT 56                    HON. MICHAEL JOHNSON, JUDGE
  5
  6                                           )
                                              )
  7     VANCE WOODWARD,                       )
                                              )           CASE NO. BC540097
  8                                           )
                                              )
  9                    PLAINTIFF,             )
                                              )
 10             VS.                           )
                                              )
 11                                           )
        CHURCH OF SCIENTOLOGY                 )
 12     INTERNATIONAL, ET. AL.,               )
                                              )
 13                                           )
                       DEFENDANT.             )
 14                                           )
        ______________________________________)
 15
 16                    REPORTER'S TRANSCRIPT OF PROCEEDINGS
 17
                             WEDNESDAY, JANUARY 7, 2015
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                 TRACY DYRNESS, CSR NO. 12323
                                            OFFICIAL REPORTER PRO TEM


                                                                                       1

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      APPEARANCES:
  2
         FOR PLAINTIFF:        VANCE WOODWARD, ESQ.
  3                            ATTORNEY AT LAW
                               8335 W. SUNSET BOULEVARD
  4                            SUITE 247
                               WEST HOLLYWOOD, CALIFORNIA 90069
  5
  6
         FOR DEFENDANT:        GARY SCOTT SOTER, ESQ.
  7                            ATTORNEY AT LAW
                               22287 MULHOLLAND HIGHWAY
  8                            SUITE 169
                               CALABASAS, CALIFORNIA 91302
  9
                               KENDRICK L. MOXON, ESQ.
 10                            ATTORNEY AT LAW
                               3500 W. OLIVE AVENUE
 11                            SUITE 300
                               BURBANK, CALIFORNIA 91505
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                                                       2

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      CASE NUMBER:                    BC540097
  2      CASE NAME:                      WOODWARD VS. CHURCH OF
  3                                      SCIENTOLOGY INTERNATIONAL
  4      LOS ANGELES, CALIFORNIA         WEDNESDAY, JANUARY 7, 2015
  5      DEPARTMENT 56                   HON. MICHAEL JOHNSON, JUDGE
  6      APPEARANCES:                    (AS HERETOFORE NOTED.)
  7      TIME:                           8:54 A.M.
  8
  9              THE COURT:    WOODWARD VERSUS CHURCH OF SCIENTOLOGY,
 10      ET. AL.    YOUR APPEARANCES PLEASE.
 11              MR. WOODWARD:     GOOD MORNING, YOUR HONOR.        VANCE
 12      WOODWARD, REPRESENTING MYSELF AS PLAINTIFF.
 13              MR. MOXON:    GOOD MORNING, YOUR HONOR.        KENDRICK
 14      MOXON FOR THE CHURCH OF SCIENTOLOGY OF SAN FRANCISCO.
 15              MR. SOTER:    GOOD MORNING, YOUR HONOR.        I'M GARY
 16      SOTER ON BEHALF OF DEFENDANTS CHURCH OF SCIENTOLOGY
 17      INTERNATIONAL, CHURCH OF SCIENTOLOGY WESTERN UNITED STATES
 18      AND CHURCH OF SCIENTOLOGY FLAG SERVICE ORGANIZATION.
 19              THE COURT:    THIS IS HERE ON TWO MOTIONS, THE
 20      PLAINTIFF'S MOTION FOR RECONSIDERATION AND LEAVE TO FILE
 21      AN AMENDED COMPLAINT AND THE DEFENDANT'S MOTION FOR FEES
 22      AND COSTS FOLLOWING THE GRANTING OF THEIR ANTI-SLAPP
 23      MOTIONS IN OCTOBER OF LAST YEAR.          LET'S TAKE THE MOTION BY
 24      PLAINTIFF FIRST.      I PREPARED TENTATIVE RULINGS ON BOTH OF
 25      THEM.    DO YOU WISH TO ADDRESS YOUR MOTION, MR. WOODWARD?
 26              MR. WOODWARD:     I DO, YOUR HONOR.      THANK YOU.     YOUR
 27      HONOR, I SUBMITTED UNCONTRADICTED EVIDENCE THAT DEFENDANTS
 28      SOLD ME GOODS AND SERVICES AT FIXED PREPAID PRICES WITH A



                                                                                       3

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      PUBLICALLY-STATED REFUND POLICY THAT THEY WILL REFUND
  2      PAYMENTS ON DEMAND.       THEIR POLICY IS THAT REFUND DEMANDS
  3      WILL BE PAID IN FULL WITH THE PROVISO OF DEFENDANTS
  4      REFUSING TO SELL FURTHER GOODS AND SERVICES TO THAT
  5      CUSTOMER.
  6              I SUBMITTED WHAT EVIDENCE I COULD MUSTER IN THE
  7      13 DAYS THAT I HAD TO PREPARE MY OPPOSITION TO DEFENDANTS'
  8      ANTI-SLAPP MOTION; THAT'S IN MY FIRST DECLARATION,
  9      PARAGRAPHS 149 TO 155, ALONG WITH ALL BUT ONE OF THE 13
 10      EXHIBITS THAT I SUBMITTED WITH THAT DECLARATION, WHICH ARE
 11      INVOICES, ACCOUNT STATEMENTS AND PRICE LISTS.             DEFENDANTS
 12      HAVE NOT CONTRADICTED THAT ORIGINAL EVIDENCE.             DEFENDANTS
 13      MERELY OBJECTED TO THE ADMISSIBILITY OF THEIR OWN IRS
 14      SUBMISSION, WHICH WAS EXHIBIT PRJN1 OF MY REQUEST FOR
 15      JUDICIAL NOTICE.
 16              I PRODUCED MORE EVIDENCE WHEN I OBTAINED MORE.            FOR
 17      INSTANCE, I DID NOT HAVE ACCESS TO THE OEC VOLUMES BEFORE
 18      THE HEARING ON DEFENDANTS' ANTI-SLAPP MOTION.             I OBTAINED
 19      THOSE AFTERWARDS.      I PRODUCED THOSE EXHIBITS FROM THE OEC
 20      VOLUMES WITH MY DECLARATIONS IN SUPPORT OF MY MOTION FOR
 21      RECONSIDERATION AS EXHIBITS VWD14, 15, 16, 18, 22 AND 23.
 22               I ALSO SUBMITTED UNCONTRADICTED EVIDENCE OF THE
 23      DEFENDANTS' PUBLICALLY-STATED RETURN POLICY WITH MY MOTION
 24      FOR RECONSIDERATION IN THE FORM OF DEFENDANTS' OWN IRS
 25      SUBMISSION AS EXHIBIT VWD24, WHICH THEY HAVE NEVER DENIED
 26      MAKING.    AND MY DECLARATIONS THEMSELVES SHOW THAT
 27      DEFENDANTS PUBLICALLY AND REPEATEDLY CLAIM THEY RETURN
 28      FUNDS ON DEMAND.      MY INABILITY TO OBTAIN SOME EVIDENCE



                                                                                       4

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      SOONER IS REASONABLE FOR SEVERAL REASONS, ONE OF WHICH IS
  2      I HAD NO WAY OF PREDICTING THAT THE COURT WOULD REJECT MY
  3      ORIGINAL UNCONTRADICTED EVIDENCE OF DEFENDANTS'
  4      PUBLICALLY-AVOWED REFUND POLICY.          I HAD LESS THAN
  5      TWO WEEKS TO COME UP WITH THE EVIDENCE OF ALL ELEMENTS IN
  6      SUPPORT OF MY BREACH OF CONTRACT AND CONVERSION CLAIMS.
  7              AT NO POINT DID ANYBODY CONTRADICT THE FACT THAT
  8      THERE WAS A CONTRACT, NOR THE DEFENDANTS'
  9      PUBLICALLY-STATED REFUND POLICY IS TO REFUND MONEY ON
 10      DEMAND.    NOW, THE OEC VOLUME EXHIBIT I SUBMITTED WITH MY
 11      DECLARATIONS IN SUPPORT OF MY MOTION FOR RECONSIDERATION
 12      WERE NOT IN MY POSSESSION.        I OBTAINED THOSE LATER.        I
 13      OBTAINED A FEW THROUGH CONTACTS ON THE INTERNET THAT I
 14      REACHED OUT TO LOOKING FOR THESE MATERIALS.            THEN I WENT
 15      TO THE L.A. COUNTY LIBRARY DOWNTOWN AND OBTAINED COPIES
 16      MYSELF OF THE SAME DOCUMENTS.
 17              I HAD NO ABILITY TO GET THOSE DOCUMENTS BEFORE OTHER
 18      THAN, YOU KNOW, THE FACT THAT I SPENT OVER 100 HOURS
 19      PREPARING MY OPPOSITIONS TO DEFENDANTS' TWO ORIGINAL
 20      MOTIONS IN 13 DAYS AND DID SUBMIT EVIDENCE, ADMISSIBLE
 21      EVIDENCE IN SUPPORT OF MY POSITION THAT THIS DEFENDANTS'
 22      PUBLICALLY-STATED REFUND POLICY.
 23              THE COURT:    WHY WASN'T ANY OF THAT RAISED AT THE
 24      HEARING IN OCTOBER?       YOU'RE AN ATTORNEY.       YOU KNOW THAT
 25      THE ANTI-SLAPP STATUTE IS A FAIRLY UNIQUE PROCEDURE, WHICH
 26      CAN BE TERMINAL.      IT'S NOT A NEW LAW.       IT'S BEEN AROUND
 27      FOR SOME TIME, AND THERE'S DEVELOPED CASE LAW WHICH MAKES
 28      IT VERY CLEAR THAT IT IS SOMETHING THAT MUST BE TAKEN



                                                                                       5

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      SERIOUSLY.     AND IF YOU'RE THE PLAINTIFF, YOU HAVE TO MAKE
  2      YOUR BEST SHOWING AT THE TIME OF THE HEARING OR YOU'RE
  3      SUBJECT TO THE ENTIRE CASE BEING DISMISSED WITHOUT THE
  4      OPPORTUNITY TO FILE A NEW PLEADING OR PRESENT NEW EVIDENCE
  5      OR THE KINDS OF THINGS YOU'VE DONE TODAY.            IF YOU WERE
  6      TRULY IN THIS BIND THAT YOU HAVE TRIED TO DESCRIBE, WHY
  7      WASN'T ANY OF THAT RAISED AT THE HEARING?
  8              MR. WOODWARD:     I THINK THE MAIN REASON, YOUR HONOR,
  9      IS NOBODY EVER DISPUTED THE FACT THAT DEFENDANTS'
 10      PUBLICALLY-STATED REFUND POLICIES THAT THEY RETURN
 11      PAYMENTS ON DEMAND.       I DID PRESENT THAT EVIDENCE IN MY
 12      ORIGINAL DECLARATION.       DEFENDANTS NEVER CONTRADICTED IT.
 13      THEY DID SUBMIT THEIR ENROLLMENT APPLICATION, WHICH DOES
 14      NOT CONTRADICT THEIR PUBLICALLY-STATED REFUND POLICY.
 15      IT'S SOMETHING ELSE.
 16              THEY NEVER DISPUTED THAT FACT.         ALL I DID IS
 17      PROCEEDED TO GATHER EVEN MORE EVIDENCE IN SUPPORT OF MY
 18      POSITION, WHICH I HAD NO IDEA THAT THE COURT WOULD REJECT
 19      MY EVIDENCE ON THE ORIGINAL MOTION THAT I HAD PERSONAL
 20      KNOWLEDGE OF AND STATED AS MUCH IN MY DECLARATION.
 21              THE COURT:    ANYTHING ELSE?
 22              MR. WOODWARD:     YES, YOUR HONOR.      I WAS JUST ABOUT TO
 23      RAISE THE DEFENDANTS' ENROLLMENT APPLICATION IS
 24      UNCONSCIONABLE AND UNENFORCEABLE FOR A VARIETY OF REASONS,
 25      WHICH I BRIEFED IN MY OPPOSITION TO DEFENDANTS'
 26      ARBITRATION MOTION AND MY OPPOSITION TO THE ANTI-SLAPP
 27      MOTION.    I BROUGHT THIS UP AT THE OCTOBER 6TH HEARING AND
 28      EXPLAINED WHY IT MATTERS.        THE DEFENDANT CORPORATION'S



                                                                                       6

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      CLAIMED RELIGIOUS STATUS.        THE FACT THAT THE DEFENDANT
  2      CORPORATION CLAIMED RELIGIOUS STATUS DOES NOT CHANGE THE
  3      FACT THAT THEY ENTERED INTO COMMERCIAL TRANSACTIONS.              THE
  4      SUPREME COURT OF THE UNITED STATES HAS ALREADY RULED THAT
  5      THE EXACT TYPE OF TRANSACTION AT ISSUE; NAMELY, THE
  6      EXCHANGE OF MONEY FOR SCIENTOLOGY COUNSELING AND COURSES
  7      AT FIXED PRICES IS A QUID PRO QUO TRANSACTION, NOT
  8      DONATIVE; THAT'S THE HERNANDEZ CASE.
  9              MOREOVER, DEFENDANTS ADMITTED IN THEIR ARBITRATION
 10      MOTION FILED IN THIS MATTER AT PAGES 13 TO 14 THAT THESE
 11      ARE COMMERCIAL TRANSACTIONS.         THEY ASSERTED THE
 12      APPLICABILITY OF THE FEDERAL ARBITRATION ACT, WHICH ONLY
 13      APPLIES TO TRANSACTIONS INVOLVING COMMERCE; THAT IS IN
 14      DEFENDANTS' ARBITRATION MOTION.          I ASK THE COURT TO TAKE
 15      JUDICIAL NOTICE OF DEFENDANTS' ARBITRATION MOTION AND OF
 16      PLAINTIFF'S OPPOSITION TO DEFENDANTS' ARBITRATION MOTION.
 17      YOUR HONOR, I ATTEMPTED TO DO SO AT THE ORIGINAL HEARING.
 18              I FELT THAT I WAS BEING CUTOFF.         IN LOOKING AT THE
 19      TRANSCRIPT NOW, I SEE WE WERE TALKING OVER EACH OTHER.               I
 20      APOLOGIZE FOR THAT, BUT I DID ATTEMPT TO BRING THIS UP AND
 21      RAISE IT AT THE HEARING.        I SUBMITTED UNCONTRADICTED
 22      EVIDENCE THAT DEFENDANTS' PUBLICLY STATE THAT THEY REFUND
 23      MONEY ON DEMAND.      I SUBMITTED UNCONTRADICTED EVIDENCE THAT
 24      IN MY INSTANCE I PREPAID FOR GOODS AND SERVICES FROM
 25      DEFENDANTS IN RELIANCE ON THEIR PUBLICALLY-STATED REFUND
 26      POLICY AMONG OTHER REPRESENTATIONS.          I SUBMITTED
 27      UNCONTRADICTED EVIDENCE IN MY INSTANCE DEFENDANTS
 28      COMPLETELY REJECTED MY REFUND DEMAND, WHICH WAS SOLELY FOR



                                                                                       7

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      THE REFUND OF UNUSED MONEY THAT I HAVE ON ACCOUNT WITH
  2      THEM.    THAT'S ALL IN MY FIRST DECLARATION FILED WITH MY
  3      OPPOSITION TO DEFENDANTS' ANTI-SLAPP MOTION.            SCIENTOLOGY
  4      IS A RELIGION.      I DO NOT DISPUTE THAT.       THIS IS NOT A
  5      RELIGIOUS DISPUTE.       IT IS A COMMERCIAL DISPUTE.        NO CASES
  6      EVER HELD THAT THIS UNCONTRADICTED FACTUAL SCENARIO
  7      PRESENTS AN NONJUSTICIABLE RELIGIOUS DISPUTE REGARDLESS OF
  8      WHAT ADDITIONAL ALLEGATIONS REMAIN.          NO CASE HAS EVER HELD
  9      THAT ADVERTISING SPEECH ABOUT ONE'S OWN PRODUCTS IS SPEECH
 10      PROTECTED BY THE ANTI-SLAPP STATUTE.
 11              IT'S NOT PROTECTED BY THE ANTI-SLAPP STATUTE, WHICH
 12      COMES FROM THE SCOTT VERSUS METABOLIFE CASE, WHICH I CITED
 13      IN MY PAPERS; THAT'S WHERE THE COURT OF APPEAL EXPLAINS
 14      HOW IT IS THAT DEFENDANTS' ADVERTISING SPEECH ABOUT THEIR
 15      OWN SERVICES AND PRODUCTS DO NOT FALL WITHIN THE PURVIEW
 16      OF THE ANTI-SLAPP STATUTE BECAUSE, AMONG OTHER THINGS, IT
 17      IS NOT A MATTER OF PUBLIC INTEREST FOR ANTI-SLAPP
 18      PURPOSES.
 19              THE APPEALS COURT WROTE, "A MANUFACTURER DOES NOT
 20      ENGAGE IN ACTIVITIES PROTECTED BY THE FIRST AMENDMENT WHEN
 21      IT PRODUCES A PRODUCT THAT DOES MEET ITS WARRANTED OR
 22      REPRESENTED CHARACTERISTICS."         IT'S ON PAGE 417 OF THE
 23      SCOTT VERSUS METABOLIFE.        THE COURT CONTINUED AT PAGE 422,
 24      "IN REJECTING THE DEFENDANT'S ARGUMENT THAT THE SUBJECT OF
 25      HERBAL DIETARY SUPPLEMENTS IS THE SUBJECT OF PUBLIC
 26      INTEREST.     THE COURT CONCLUDED THE TOPIC OF THE LAWSUIT
 27      WAS NOT HERBAL MEDICINE IN GENERAL.          BUT RATHER THIS
 28      MANUFACTURER'S MISREPRESENTATIONS ABOUT THE SPECIFIC



                                                                                       8

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      BENEFITS OF THIS SPECIFIC PRODUCT.          THE COURT FOUND THAT
  2      THAT KIND OF SPEECH IS NOT FIRST AMENDMENT SPEECH.              THIS
  3      IS THE RATIONAL OF SCOTT VERSUS METABOLIFE, AND IT APPLIES
  4      HERE.    THIS IS NOT A DISPUTE ABOUT RELIGIOUS SPEECH, BUT
  5      RATHER A DISPUTE ABOUT DEFENDANTS', QUOTE,
  6      MISREPRESENTATIONS ABOUT THE SPECIFIC PROPERTIES AND
  7      BENEFITS OF THIS SPECIFIC PRODUCT."          SO, YOUR HONOR, I HAD
  8      NO REASONABLE WAY OF ANTICIPATING THAT THE COURT'S RULING
  9      WOULD, IN EFFECT, CREATE LAW CONTRADICTORY TO THE APPEAL
 10      COURT'S DECISIONS.
 11              AND IN LIGHT OF THE COURT'S RULING, I DID GO OUT AND
 12      OBTAIN MORE EVIDENCE IN SUPPORT OF THE FACT THAT
 13      DEFENDANTS PUBLICALLY STATE THEY HAVE A CERTAIN RETURN
 14      POLICY, WHICH IS TO REFUND MONEY ON DEMAND.            IT'S NEVER
 15      BEEN CONTRADICTED.       IT NEVER WAS CONTRADICTED IN MY
 16      ORIGINAL OPPOSITION.       IT HASN'T BEEN CONTRADICTED NOW IN
 17      CONNECTION WITH MY MOTION FOR RECONSIDERATION.
 18              THE COURT:    THANK YOU.     ANY ARGUMENT BY THE DEFENSE?
 19              MR. SOTER:    YOUR HONOR, BRIEFLY.       THE COURT'S
 20      TENTATIVE IS CORRECT AS A MATTER OF LAW.            THERE'S A GOOD
 21      REASON THAT MR. WOODWARD NEVER CITED A SINGLE CASE ARISING
 22      UNDER CCP SECTION 1008 BECAUSE THOSE CASES ARE
 23      DISPOSITIVE.     THE CASE THAT IS PRIMARILY ON POINT IS NEW
 24      YORK TIMES VERSUS SUPERIOR COURT, IN WHICH JUSTICE EPSTEIN
 25      REVERSED A TRIAL COURT THAT GRANTED RECONSIDERATION BASED
 26      ON DEPOSITION TESTIMONY THAT WAS OBTAINED ONLY TWO DAYS
 27      BEFORE THE SUMMARY JUDGMENT HEARING BECAUSE THE COURT
 28      FOUND THAT THE EVIDENCE THAT WAS PRESENTED WAS WITHIN THE



                                                                                       9

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      CONTROL OF THE OBJECTING PARTY, THE PARTY THAT SOUGHT
  2      RECONSIDERATION.      BECAUSE IT WAS WITHIN THE CONTROL, THE
  3      PARTY HAD AN OBLIGATION TO PRESENT IT TO THE COURT AT THE
  4      TIME OF THE SUMMARY JUDGMENT MOTION OR AT THE VERY LEAST
  5      SEEK A CONTINUANCE OF THE HEARING.          THERE ARE NO NEW FACTS
  6      HERE.
  7              ALL THE FACTS THAT MR. WOODWARD DESCRIBES HE SAYS
  8      WERE PUBLICALLY AVAILABLE OR KNOWN TO HIM WHEN HE FILED
  9      HIS OPPOSITION IN JUNE.        WHEN HE APPEARED IN FRONT OF THIS
 10      COURT IN JULY AT THE CASE MANAGEMENT CONFERENCE AND WHEN
 11      HE ARGUED THE MOTION ON OCTOBER 8TH, HE NEVER ASKED FOR A
 12      CONTINUANCE.     HE NEVER TOLD THE COURT THAT HE NEEDED MORE
 13      TIME.    HE NEVER ASKED US FOR A CONTINUANCE.          EVEN WHEN WE
 14      WERE HERE ON A CASE MANAGEMENT CONFERENCE ON JULY 31ST AND
 15      I SAID TO THE COURT, MR. WOODWARD'S FILED LENGTHY
 16      OPPOSITION.     WE NEED FIVE EXTRA PAGE.        THE COURT GAVE IT
 17      TO ME.
 18              MR. WOODWARD DIDN'T ASK FOR MORE TIME.          HE DIDN'T
 19      SAY HE NEEDED ADDITIONAL TIME.         HE COULD HAVE, UNDER THE
 20      COURT RULES, SUPPLEMENTED HIS PAPERS UP UNTIL THE END OF
 21      SEPTEMBER AND CHOSE NOT TO.         AND WHAT HE'S SAYING TO THE
 22      COURT TODAY IS THAT HE REALLY DIDN'T THINK IT WAS
 23      NECESSARY TO SAY ANYTHING ELSE.          THAT HIS OPPOSITION WAS
 24      ADEQUATE AND HE DIDN'T REALIZE THE SIGNIFICANCE OF THE
 25      MOTION UNTIL THE COURT RULED.         NEW YORK TIMES VERSUS
 26      SUPERIOR COURT SPECIFICALLY SAYS THAT IF THE PARTY DID NOT
 27      SUBMIT EVIDENCE BECAUSE HE DIDN'T THINK IT WAS NECESSARY
 28      TO DO SO, THAT IS INSUFFICIENT AS A MATTER OF LAW FOR A



                                                                                       10

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      MOTION FOR RECONSIDERATION.         MR. WOODWARD SAYS WE SPOKE
  2      OVER EACH OTHER AT THE HEARING.          HE REALLY DIDN'T HAVE AN
  3      OPPORTUNITY TO ARGUE THE CASE FULLY AT THE OCTOBER 6TH
  4      HEARING.    THE TRANSCRIPT SAYS THE OPPOSITE.          THE COURT TO
  5      MR. WOODWARD, "YOU CAN DISCUSS WHATEVER YOU WOULD LIKE IN
  6      RELATION TO THE ANTI-SLAPP MOTION."          MR. WOODWARD MADE A
  7      PROFFER OF EVIDENCE THAT WAS UNAFFECTED BY THE WITHDRAWAL
  8      OF THE DEFENDANTS' MOTION TO COMPEL ARBITRATION.
  9              THIS IS BECAUSE THE AFFIDAVIT, THE DECLARATIONS THAT
 10      WERE FILED BY MR. WOODWARD WERE SUBMITTED IN OPPOSITION TO
 11      BOTH MOTIONS.      HE HAD A FULL AND FAIR OPPORTUNITY TO
 12      ADDRESS ALL THE ISSUES AND NONE OF THESE FACTS RELATE TO
 13      THE COURT'S FINDING IN ITS MINUTE ORDER THAT PLAINTIFF'S
 14      RELIGIOUS CHALLENGES HAVE CONFUSED ALL OF HIS CAUSES OF
 15      ACTION AND ARE SO PREDOMINANT IN HIS ARGUMENTS.             THIS IS
 16      NOT A CASE IN WHICH RELIGIOUS PARTIES HAVE PRESENTED A
 17      DISCREET PROPERTY DISPUTE THAT CAN BE DETERMINED BY
 18      NEUTRAL PRINCIPLES OF LAW.
 19              EVEN IF WE WERE TO CREDIT SOME OF THIS NEW
 20      PUBLICALLY-AVAILABLE INFORMATION, IT DOESN'T CHANGE THE
 21      COURT'S CORE DECISION IN THIS CASE; THAT THIS CONTROVERSY
 22      PLED BY MR. WOODWARD IS NOT JUSTICIABLE.
 23              THE COURT:    THANK YOU.     ANYTHING ELSE BY THE
 24      CODEFENDANTS?
 25              MR. MOXON:    VERY BRIEFLY, YOUR HONOR.        I WISH TO
 26      MAKE SURE THAT THE RECORD IS CLEAR THAT AT THE LAST
 27      HEARING, MR. WOODWARD WAS NEVER CUTOFF.           THE COURT VERY
 28      PROFESSIONALLY AND JUDICIALLY GAVE HIM ALL THE TIME HE



                                                                                       11

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      WANTED AND ASKED IF HE HAD ANY MORE ARGUMENT.             I JUST WANT
  2      THAT TO BE QUITE CLEAR FOR THE RECORD.           LASTLY, THE
  3      ASSERTIONS -- I MUST HAVE HEARD MR. WOODWARD SAY 15 OR 20
  4      TIMES ALL THE THINGS THAT WERE UNCONTRADICTED.             THAT'S
  5      JUST SIMPLY NOT THE CASE.        THERE'S NOTHING THAT WAS
  6      UNCONTRADICTED.
  7              AS MR. SOTER JUST MENTIONED, THE RELIGIOUS ISSUES
  8      WOULD HAVE BEEN SUCH THAT THE COURT WOULD HAVE TO
  9      ADJUDICATE WHAT WAS RELIGIOUS AND WHAT WAS NOT IN HIS
 10      INTERPRETATION VERSUS THE CHURCH'S INTERPRETATION OF THESE
 11      MATTERS THAT HE RAISED AND ALLEGED POLICIES.            IT COULDN'T
 12      BE DONE BY THE COURT.       I HAVE NOTHING ELSE TO ADD TO WHAT
 13      MR. SOTER HAS JUST SAID.
 14              THE COURT:    THANK YOU.     ANYTHING ELSE BY PLAINTIFF?
 15              MR. WOODWARD:     YES, YOUR HONOR.
 16              THE COURT:    BRIEFLY PLEASE.
 17              MR. WOODWARD:     THE EVIDENCE THAT I SUBMITTED IN
 18      SUPPORT OF MY MOTION FOR RECONSIDERATION WAS NOT IN MY
 19      CONTROL OR POSSESSION WHEN THE HEARING HAPPENED OR BEFORE
 20      THEN.    THE EVIDENCE I OBTAINED FROM VOLUMES THAT ARE IN
 21      DEFENDANT'S POSITION.       WE'VE DONE NO DISCOVERY.
 22              I DID NOT KEEP -- ONCE I CEASED BEING A CUSTOMER OF
 23      THE CHURCH OF SCIENTOLOGY, I GOT RID OF NEARLY ALL MY
 24      MATERIALS, INCLUDING ANY MATERIALS LIKE THIS THAT I HAD.
 25      I DID NOT HAVE ACCESS TO THESE MATERIALS.            IT WAS NOT IN
 26      MY POSSESSION.      I DID NOT MAKE A STRATEGIC DECISION NOT TO
 27      SUBMIT THIS ADDITIONAL EVIDENCE CONTRARY TO DEFENSE
 28      COUNSEL HAS CLAIMED.       MOREOVER, THE ISSUE HERE IS THE FACT



                                                                                       12

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      THAT DEFENDANTS WITHDREW THEIR ARBITRATION MOTION AT THE
  2      LAST SECOND, NOT THAT I JUST RESTED ON MY LAURELS FOR
  3      MONTHS WHILE I COULD HAVE BEEN GATHERING MORE EVIDENCE.
  4      THAT HEAD FAKE I TRIED TO BRING UP AT THE HEARING.              THE
  5      HEARING TRANSCRIPT I HAVE ATTACHED TO, I BELIEVE, MY
  6      DECLARATION IN OPPOSITION TO THE ATTORNEY'S FEE MOTION BUT
  7      WHAT ACTUALLY WAS STATED IN FULL IS I SAID, "THAT TIES
  8      INTO DEFENDANTS' ARBITRATION MOTION BECAUSE ARBITRATION
  9      MOTIONS ARE APPEALABLE.
 10              IF YOU LOSE AN ARBITRATION MOTION, YOU HAVE THE
 11      RIGHT OF APPEAL.      WHAT I FORESEE HAPPENING HERE
 12      POTENTIALLY IS --".       THE COURT STATED, "WELL, THAT MOTION
 13      HAS BEEN WITHDRAWN."       I STATED, "IT HAS NOT.       IT HAS BEEN
 14      TAKEN OFF CALENDAR.       I BELIEVE THERE'S A DIFFERENCE."         THE
 15      COURT STATED, "WELL, IT'S NOT BEFORE ME.            ARE THE
 16      DEFENDANTS ASSERTING ANY?"        MR. MOXON STATED, "NO, YOUR
 17      HONOR."    THE COURT, "IT'S NOT BEFORE ME.          I HAVEN'T EVEN
 18      READ IT."     SO I STATED, "WELL, YOUR HONOR, I WOULD LIKE TO
 19      ADDRESS THIS."
 20              THE COURT, "NO.     I MEAN I HAVE NOT EVEN READ IT.
 21      IT'S NOT ON THE CALENDAR TODAY.          IT'S BEING WITHDRAWN.
 22      IT'S NOT AT ISSUE."       MR. WOODWARD, "I BELIEVE THE
 23      SUBSTANCE--".      THE COURT, "WE HAVE GOT PLENTY TO TALK
 24      ABOUT IN REGARD TO THE ANTI-SLAPP MOTION, BUT THERE IS NO
 25      ARBITRATION MOTION BEFORE THE COURT."           "UNDERSTOOD, YOUR
 26      HONOR.    THERE ARE ARGUMENTS BEFORE THE COURT WITH RESPECT
 27      TO THE VALIDITY OF THESE ENROLLMENT APPLICATIONS THAT I
 28      CITE."    THE COURT, "YOU CAN DISCUSS WHATEVER YOU LIKE IN



                                                                                       13

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      RELATION TO THE ANTI-SLAPP MOTION, BUT NOT MOTIONS THAT
  2      HAVE BEEN WITHDRAWN."       I STATED, "HAVE THEY BEEN WITHDRAWN
  3      WITH PREJUDICE, YOUR HONOR, OR WITH THE RIGHT TO RE-BRING
  4      THEM?"    THE COURT, "IT'S NOT BEFORE ME.         I DON'T HAVE IT.
  5      IT'S NOT ON CALENDAR.       IT HAS BEEN WITHDRAWN."
  6      "UNDERSTOOD, YOUR HONOR.        NOW, DEFENDANTS' COUNSEL HAVE
  7      RAISED THE ISSUE OF THESE ENROLLMENT APPLICATIONS WHICH
  8      WERE THE SUBJECT OF THE ARBITRATION MOTION.
  9              THEY ARE RIGHT BACK HERE TODAY CLAIMING THAT I
 10      SIGNED THESE AGREEMENTS, WHICH I HAVE ACCORDING TO THESE
 11      APPLICATIONS, WHICH I HAVE."         THEN I GO ON TO SAY THEY'RE
 12      NOT BINDING CONTRACTS, AND I EXPLAIN ONE OF THE REASONS
 13      WHY.    YOUR HONOR, I DID HONESTLY TRY TO BRING THIS UP.              I
 14      FELT THAT I WAS BEING TOLD NOT TO DISCUSS THE ARBITRATION
 15      MOTION WHATSOEVER.       I DIDN'T KNOW WHAT TO DO.        I RAISED
 16      THE ISSUE.
 17              I RAISED THE ARBITRATION MOTION.         I DID TRY.     MR.
 18      MOXON SAYS THAT I HAVE RAISED RELIGIOUS BELIEFS THAT NEED
 19      ADJUDICATION OR RATHER I RAISED ISSUES THAT WILL REQUIRE
 20      THE COURT TO DECIDE WHAT IS A RELIGIOUS BELIEF AND WHAT IS
 21      NOT.    THAT'S NOT TRUE.      NEITHER COUNSEL OR DEFENDANTS HAVE
 22      EVER STATED A SINGLE RELIGIOUS BELIEF THAT I AM ASKING
 23      COURT TO ADJUDICATION, NOT ONE.          THEY ALSO SAY THAT MY
 24      EVIDENCE HAS BEEN CONTRADICTED OR RATHER IT HAS NOT BEEN
 25      UNCONTRADICTED, WHICH IS FALSE.          DEFENDANTS HAVE NEVER
 26      CLAIMED OR SUBMITTED ANY EVIDENCE TO THE EFFECT THAT THEY
 27      DO NOT HAVE A PUBLICALLY-STATED REFUND POLICY, SAYING THAT
 28      THEY REFUND MONEY ON REQUEST.         THEY NEVER SUBMITTED ANY



                                                                                       14

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      EVIDENCE SHOWING THAT OR INDICATING THAT.            THEREFORE, MY
  2      EVIDENCE THAT THEY DO HAVE THAT PUBLICALLY-STATED REFUND
  3      POLICY IS UNCONTRADICTED, BOTH IN MY OPPOSITION TO THE
  4      ANTI-SLAPP MOTION AND IN MY MOTION FOR RECONSIDERATION.               I
  5      USED ALL THE DILIGENCE I COULD.          I BELIEVE IT WAS VERY
  6      REASONABLE, THE EFFORT I PUT INTO OPPOSING DEFENDANTS'
  7      MOTION, ANTI-SLAPP MOTION, YOUR HONOR.           IT'S NOT A
  8      SITUATION WHERE I FAILED TO EXERCISE REASONABLE DILIGENCE
  9      OBTAINING THIS EVIDENCE.
 10              THE COURT:    THANK YOU.     THE RULING IS ADOPTED.       AS I
 11      TRIED TO EXPRESS, I THINK THIS IS MERELY AN EFFORT TO
 12      REARGUE THE MATTER IN LIGHT OF AN ADVERSE RULING.              THAT IS
 13      NOT APPROPRIATE FOR RECONSIDERATION.           I'M NOT GOING TO
 14      ELABORATE ON ANY POINTS OTHER THAN THE HEARING ON
 15      OCTOBER 6TH.     I THINK THE RECORD SHOULD REFLECT THAT I
 16      GAVE MR. WOODWARD EVERY OPPORTUNITY TO RAISE WHATEVER
 17      POINTS HE WANTED IN RESPECT TO THE ANTI-SLAPP RULING AND
 18      MOTION.
 19              WHAT HAS BEEN QUOTED IS AN EXCHANGE IN WHICH MR.
 20      WOODWARD SEEMED TO WANT, IN MY ESTIMATION, TO ARGUE A
 21      MOTION WHICH WAS NOT BEFORE THE COURT.           HE WANTED TO ARGUE
 22      THE ARBITRATION MOTION, WHICH HAD BEEN WITHDRAWN.              AND HIS
 23      REQUEST OR HIS OBSERVATION OR WHATEVER IT WAS ABOUT
 24      WHETHER IT WAS WITHDRAWN WITH PREJUDICE OR WITHOUT
 25      PREJUDICE SEEMED TO ME TO BE AN EAGERNESS TO GET INTO THE
 26      ARBITRATION ISSUES, WHICH WERE NOT BEFORE THE COURT.              AS I
 27      CANDIDLY EXPRESSED, I HADN'T EVEN READ IT BECAUSE IT HAD
 28      BEEN WITHDRAWN.      IT WASN'T SOMETHING WE NEEDED TO ADDRESS.



                                                                                       15

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      IF MR. WOODWARD HAD SOME POINT ABOUT THE ARBITRATION
  2      ISSUES THAT RELATED TO THE ANTI-SLAPP MOTION, HE WAS
  3      CERTAINLY WELCOME TO EXPRESS THOSE.          AND I THINK AS AN
  4      ATTORNEY, IT WAS HIS OBLIGATION TO MAKE IT CLEAR TO ME
  5      THAT HE WAS NOT INTENDING TO ARGUE A MOTION WHICH HAD BEEN
  6      WITHDRAWN, BUT THAT HE WAS INSTEAD INTERESTED IN
  7      EXPRESSING SOME POINTS ABOUT THE ARBITRATION ISSUES THAT
  8      RELATED TO THE ANTI-SLAPP MOTION AND NONE OF THAT WAS
  9      EXPRESSED.
 10              SO THE MOTION FOR RECONSIDERATION AND MOTION FOR
 11      LEAVE ARE BOTH DENIED.        THE OTHER MATTER BEFORE THE COURT
 12      IS THE DEFENSE MOTION FOR ATTORNEY'S FEES AND COSTS.              I
 13      PREPARED A TENTATIVE ON THAT, WHICH AWARDS COSTS IN A
 14      REDUCED AMOUNT.      DO YOU WISH TO ADDRESS THAT AS MOVING
 15      PARTIES.
 16              MR. SOTER:    I'LL SUBMIT ON THE COURT'S TENTATIVE.
 17              MR. MOXON:    SUBMIT, YOUR HONOR.
 18              THE COURT:    DO YOU WISH TO ADDRESS THAT, MR.
 19      WOODWARD?
 20              MR. WOODWARD:     I DO, YOUR HONOR.      REGARDING
 21      DEFENDANTS' FEES MOTION, THE COURT STATED IN ITS TENTATIVE
 22      RULING THAT MR. SOTER CHARGES $750 PER HOUR.            THERE'S NO
 23      EVIDENCE THAT HE'S EVER CHARGED THAT RATE.            I DON'T
 24      BELIEVE HE EVEN CLAIMS TO HAVE EVER CHARGED THAT MUCH.
 25      RATHER, HE MERELY OPINED THAT HIS SERVICES ARE REASONABLY
 26      WORTH $750 PER HOUR, AN OPINION WHICH IS INADMISSIBLE
 27      BECAUSE HE BELIEVES THAT HIS FRIENDS CHARGE THAT MUCH OR
 28      HIS ASSOCIATES OR ACQUAINTANCES.          NOBODY'S EVER PAID MR.



                                                                                       16

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      SOTER $750 PER HOUR SO FAR AS THE EVIDENCE SHOWS.              IT IS
  2      NOT CORRECT TO STATE THAT MR. SOTER CHARGES $750 PER HOUR.
  3      HE DOES NOT CHARGE $750 PER HOUR.          MOREOVER, DEFENDANTS
  4      SUBMITTED NO EVIDENCE OF WHAT A REASONABLE AMOUNT OF TIME
  5      IS FOR BRINGING AN ANTI-SLAPP MOTION.           THE ONLY SUBMITTED
  6      SUPPOSED EVIDENCE OF HOW MUCH TIME THEY TOOK IN THE FORM
  7      OF EXHIBITS WITHOUT LAYING ANY FOUNDATION FOR THEIR
  8      ADMISSIBLE.
  9              THE COURT REFERS TO THEM IN THE TENTATIVE RULINGS AS
 10      BILLING RECORDS, BUT DEFENDANTS' ATTORNEYS NEVER CLAIM
 11      THAT THEIR EXHIBITS ARE BILLING RECORD.           INDEED, THEY
 12      NEVER CLAIMED WHAT THEY CHARGED DEFENDANTS FOR THEIR
 13      SERVICES.     THOSE EXHIBITS ARE NOT BILLING RECORDS.           THE
 14      DEFENDANTS' ATTORNEYS SIMULTANEOUSLY CLAIM TO BE
 15      ANTI-SLAPP AND RELIGIOUS SPEECH EXPERTS AND THAT THEY TOOK
 16      NEARLY 200 HOURS TO BRING THEIR ANTI-SLAPP MOTION WITHOUT
 17      ANY ADMISSIBLE EVIDENCE OF AS MUCH.          I OBJECT TO THE
 18      ADMISSION OF DEFENDANTS' DECLARATIONS AND THEIR EXHIBITS
 19      FOR LACK OF FOUNDATION.
 20              MOREOVER, DEFENDANTS DID NOT SUBMIT ANY EVIDENCE OF
 21      REASONABLE MARKET RATES.        RATHER, THEY ASKED FOR RATES
 22      ABOVE WHAT THEY HAVE EVER CHARGED AND WAY ABOVE THE MARKET
 23      RATE FOR THEIR WORK AS REFLECTED IN MY EXHIBIT VWD20,
 24      WHICH IS A SURVEY OF ATTORNEY RATES ACROSS MANY
 25      DIMENSIONS.     THEREFORE, DEFENDANTS' ATTORNEYS OVERREACHED
 26      IN THEIR FEE MOTION.       THEY ASK FOR UNREASONABLY-INFLATED
 27      RATES, WHICH IS THE EXACT SPECIAL CIRCUMSTANCE IDENTIFIED
 28      IN SERRANO VERSUS UNRUH AT PAGE 635, WHICH I CITED, THAT



                                                                                       17

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      WARRANTS A COMPLETE DENIAL OF A FEE MOTION.            I REQUEST
  2      THAT THE COURT DENY DEFENDANTS' FEE MOTION ON THAT BASIS.
  3      THANK YOU.
  4              THE COURT:    ANYTHING BY THE MOVING PARTIES?
  5              MR. SOTER:    NO, YOUR HONOR.
  6              MR. MOXON:    NO, YOUR HONOR.
  7              THE COURT:    THE TENTATIVE RULING IS ADOPTED.          I
  8      CONSIDERED ALL OF THE EVIDENCE BEFORE ME.            THE OBJECTIONS
  9      TO THE DECLARATIONS PRESENTED BY THE DEFENSE ARE
 10      OVERRULED.     I HEAR SO MANY ANTI-SLAPP MOTIONS.          I THINK
 11      I'M BECOMING AN EXPERT ON THE AMOUNT OF WORK REQUIRED AND
 12      THE FEES THAT ARE BILLED, NOT ONLY FOR ANTI-SLAPP, BUT FOR
 13      DISCOVERY DISPUTES AND TRIALS AND SO FORTH.            IT SEEMS LIKE
 14      HARDLY A WEEK GOES BY WHERE I'M NOT CALCULATING FEES IN
 15      SOME WAY.
 16              THAT'S WHAT I TRIED TO DO HERE.         I THINK THERE WAS
 17      AN ENORMOUS AMOUNT OF WORK INVOLVED, FIRST OF ALL.              THERE
 18      WAS FROM MY STANDPOINT JUST FROM REVIEWING THE PAPERS AND
 19      A GREAT DEAL MORE BY THOSE WHO PREPARED THE PAPERS.              MR.
 20      WOODWARD, HIMSELF, SAID HE SPENT OVER A HUNDRED HOURS JUST
 21      ON HIS OPPOSITION.       FRANKLY, NONE OF THAT SURPRISES ME.
 22              BUT WHAT I TRIED TO DO HERE IS TAKE INTO ACCOUNT ALL
 23      OF THE WORK THAT WAS DONE, THE HOURLY RATES AND REACH WHAT
 24      I BELIEVE TO BE A FAIR AND REASONABLE AWARD FOR EVERYTHING
 25      THAT I SAW, WHICH IS NOT ONLY BASED ON WHAT WAS PRESENTED
 26      TO ME HERE, BUT ON MY EXPERIENCE WITH COMPARABLE MOTIONS
 27      AND FEE APPLICATIONS BY WHAT I VIEW TO BE COMPARABLE
 28      ATTORNEYS.     I DID PUT A GREAT DEAL OF THOUGHT INTO.           THIS



                                                                                       18

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
  1      IS SOMETHING I'M ENTIRELY COMFORTABLE WITH.
  2              MR. MOXON:    THANK YOU, YOUR HONOR.
  3              MR. SOTER:    THANK YOU, YOUR HONOR.
  4              THE COURT:    THE RULINGS WILL BE INCORPORATED INTO
  5      THE MINUTE ORDER FOR TODAY.         DO YOU BOTH WAIVE NOTICE OF
  6      THE RULINGS?
  7              MR. SOTER:    YES, YOUR HONOR.      I HAVE A PROPOSED
  8      JUDGMENT BASED ON THE COURT'S TENTATIVE I WOULD LIKE TO
  9      HAND UP TO THE COURT.
 10              THE COURT:    HAVE YOU GIVEN THAT TO MR. WOODWARD?
 11              MR. SOTER:    I'M DOING SO NOW.
 12              THE COURT:    WOULD YOU LIKE TO ADDRESS THAT TODAY OR
 13      DO YOU WANT TIME TO REVIEW IT, MR. WOODWARD?
 14              MR. WOODWARD:     I'D LIKE TIME TO REVIEW IT, YOUR
 15      HONOR.
 16              THE COURT:    YOU CAN SUBMIT IT TODAY.        ANY OBJECTIONS
 17      SHOULD BE PRESENTED IN FIVE DAYS.
 18              MR. WOODWARD:     UNDERSTOOD.
 19              THE COURT:    THANK YOU VERY MUCH.
 20              MR. WOODWARD:     THANK YOU, YOUR HONOR.
 21
 22              (THE PROCEEDINGS IS CONCLUDED.)
 23
 24
 25
 26
 27
 28



                                                                                       19

                     Coalition of Court Reporters of Los Angeles
205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com
                                     1
                                     2                SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                     3                       FOR THE COUNTY OF LOS ANGELES
                                     4
                                            DEPARTMENT 56                    HON. MICHAEL JOHNSON, JUDGE
                                     5
                                     6                                           )
                                                                                 )
                                     7     VANCE WOODWARD,                       )
                                                                                 )           CASE NO. BC540097
                                     8                                           )
                                                                                 )           REPORTER'S
                                     9                    PLAINTIFF,             )
                                                                                 )           CERTIFICATE
                                    10             VS.                           )
                                                                                 )
                                    11                                           )
                                           CHURCH OF SCIENTOLOGY                 )
                                    12     INTERNATIONAL, ET. AL.,               )
                                                                                 )
                                    13                                           )
                                                          DEFENDANT.             )
                                    14                                           )
                                           ______________________________________)
                                    15
                                    16           I, TRACY DYRNESS, OFFICIAL REPORTER PRO TEM OF THE
                                    17      COURT OF THE STATE OF CALIFORNIA, FOR THE COUNTY OF LOS
                                    18      ANGELES, DO HEREBY CERTIFY THAT THE FOREGOING PAGES, 1
                                    19      THROUGH 19, COMPRISE A FULL, TRUE, AND CORRECT TRANSCRIPT
                                    20      OF THE PROCEEDINGS HELD IN THE ABOVE-ENTITLED MATTER ON
                                    21      WEDNESDAY, JANUARY 7, 2015.
                                    22
                                    23                DATED THIS 29TH DAY OF JANUARY, 2015.
                                    24


                                    25                ____________________________________, CSR NO. 12323
                                                             OFFICIAL REPORTER
                                    26
                                    27
                                    28




                                                                                                                          20

                                                        Coalition of Court Reporters of Los Angeles
                                   205 South Broadway, Suite 200, Los Angeles, CA 90012 | 213.471.2966 | www.ccrola.com

Powered by TCPDF (www.tcpdf.org)